The Chancellor.
The applications to dissolve the injunctions in these cases are made before answers filed, on the ground that the bills on the face of them show no equity on which the complainant is entitled to relief.
The bills seek to enjoin suits at law brought by the defendants, upon notes and bonds given to them by the complainant’s intestate, and which the complainant alleges were obtained by fraud, and without consideration; also a discovery of the circumstances under which they were executed by the intestate, and what consideration was given; and to have them delivered up and canceled.
Courts of equity will always compel discovery in aid of prosecuting or defending suits at law, and to make such dis*81covery of use on flie trial at law, will restrain the suit from proceeding until the discovery is had. And this ancient and well settled jurisdiction is not taken away by the fact that courts of law have been clothed with powers to compel discovery in such cases by the oath of the complainant. Besides, the power given to courts of law is not so complete and ample as the power to compel discovery in chancery. At law, the plaintiff cannot be compelled actually to answer; the only penalty is that the court may stop his proceeding in the suit. On this ground the complainant is entitled to maintain the injunctions until answers are put in.
The bills also seek to have the notes and bonds delivered up, because given without consideration, and fraudulently obtained. It is not necessary here to determine whether a sealed obligation can in any case be declared void in equity for ,more want of consideration, without fraud. In this case the affidavits at the foot of the bill are sufficient prima fade proof to satisfy me that fraud was used in obtaining the execution of these bonds. Notes and bonds were obtained from the intestate by the defendants, his daughters and grandson, to the amount of $15,000, more than half the amount of his whole personal estate. They were executed by him after his physical and mental faculties had been impaired by an attack of paralysis; two of them a few days after, and all of them before he had fully recovered. They were obtained without consideration, in the absence and without the knowledge of the complainant, who was his wife, and had his confidence in all business matters, and who was at home taking care of him in his sickness. The defendants did not reside with the intestate, but came to the house on visits to him. Obligations given under such circumstances are at least suspicious, and the progress of the suits at law should be stayed until the defendants make full answer and discovery; after which, it will be determined whether the suits at law shall proceed, or this court will retain j urisdiction, to the end that it may cause the papers to be canceled, if it should appear that justice requires it.
The motions must be denied.